Notice of Allowability
The present application, filed on (12/6/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) were examined in a Non-Final on 6/26/2020 and in a Final on 12/8/2020 in response to Applicant’s submission dated 9/25/2020. A second Non-Final was mailed on 6/15/2021 in response to a request for continued examination under 37 CFR 1.114 dated 3/8/2021. A second Final office action was mailed on 12/10/2021 in response to Applicant’s submission dated 09/15/2021. Claims 1-20 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim set of 3/8/2022 is further amended by this Examiner’s amendment.  Claims 1, 4, 12, 14 , 17 and 20 are further amended by this amendment. 


Claim 1
A ground shield of a processing chamber, comprising:
a ceramic body comprising a ground shield plate, a raised edge extending from an upper surface of the ground shield plate, and a hollow shaft that extends from a lower surface of the ground shield plate;
an electrically conductive layer deposited on and conforming to at least the upper surface of the ground shield plate and at least an edge upper surface of the raised edge, 
a first protective layer deposited on at least the electrically conductive layer,
wherein a heater plate of a heater fits within the raised edge and on the ground shield plate such that the heater plate is disposed on top of the first protective layer, the electrically conductive layer, and the upper surface of the ground shield plate, and wherein the ground shield is to reduce at least one of a parasitic capacitance or a parasitic inductance of the heater associated with a process performed at the processing chamber.


	Claim 4
	The ground shield of claim 2 wherein the raised edge further comprises an edge interior walland the first protective layerfurther conform to the edge interior walland the edge exterior wall.






Claim 12

	A substrate support assembly of a processing chamber, comprising:
a heater comprising a heater plate; and
a ground shield comprising a disc-shaped ceramic body and a ground shield shaft that extends from a lower surface of the disc-shaped ceramic body, wherein an upper surface of the disc-shaped ceramic body comprises a raised edge extending from an upper surface of the disc-shaped ceramic body, the ground shield further comprising:
an electrically conductive layer deposited on and conforming to at least the upper surface of the disc-shaped ceramic body and at least an edge upper surface of the raised edge
a first protective layer deposited on at least the electrically conductive layer, 
wherein the heater plate of the heater fits within the raised edge and on the disc-shaped ceramic body such that the heater plate is disposed on top of the first protective layer, the electrically conductive layer, and the upper surface of the disc-shaped ceramic body, and wherein the ground shield is configured to reduce at least one of a parasitic capacitance or a parasitic inductance of the heater associated with a process performed at the processing chamber. 

Claim 14

The substrate support assembly of claim 13, wherein the raised edge further comprises an edge interior walland the first protective layerfurther conform to the edge interior walland the edge exterior wall.

Claim 17

A ground shield of a processing chamber, comprising:
an electrically conductive body comprising a ground shield plate and a raised edge extending from an upper surface of the ground shield plate wherein the electrically conductive body is connected to ground at one or more points and wherein the raised edge comprises an edge interior wall, an edge upper surface and an edge exterior wall;
a first protective layer conforming to [[on]] at least the upper surface of the ground shield plate and the edge interior wall, the edge upper surface, and the edge exterior wall of the raised edge, wherein the first protective layer has a thickness of approximately 1.00 µm – 2.00 mm, has a porosity of 0.1 – 10.0%, and comprises at least one of alumina, Y2SiO5, Y2Si2O7, Y5O4F7, tantalum, silicon carbide, yttria, erbium oxide, a Y2O3-ZrO2 solid solution, a material comprising Y4Al2O9 and a Y2O3-ZrO2 solid solution, or a combination thereof; and
a second protective layer on at least the first protective layer, wherein the second protective layer is a conformal layer, has a thickness of approximately 50.00 nm – 5.00 µm, has a porosity of less than 0.1%, and comprises at least one of yttrium oxide, erbium oxide, tantalum oxide, yttrium fluoride, alumina, aluminum fluoride, zirconium dioxide a Y2O3-ZrO2 solid solution, a material comprising Y4Al2O9 and a Y2O3-ZrO2 solid solution, or a combination thereof, and 
wherein a heater plate of a heater fits within the raised edge and on the ground shield plate such that the heater plate is disposed on top of the second protective layer, the first protective layer, and the upper surface of the ground shield plate, and wherein the ground shield is to reduce at least one of a parasitic capacitance or a parasitic inductance of the heater associated with a process performed at the processing chamber. 

Claim 20

The ground shield of claim 17, further comprising a hollow shaft that extends from a lower surface of the ground shield plate, wherein at least one of the first protective layer or the second protective layer further covers at least one of 



Authorization for this examiner’s amendment was given in an interview with Ms. Audrey Ogurchak on 8/24/2022.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12 and 17 are allowable for the recitation of conforming electrically conductive layer at least on top surface of the raised edge  as in claims 1 and 12 and conforming dual protective layer on all sides of the raised edge as in claim 17 in the context of other limitations of these claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716